UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K o ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from , 20, to , 20 Commission File Number 000-55080 MyGO Games Holding Co. (formerly OBJ Enterprises, Inc.) (Exact Name of Registrant as Specified in its Charter) Florida 27-1070374 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 12708 Riata Vista Circle, Suite B-140 Austin, TX 78727 (Address of Principal Executive Offices) (832) 900-9366 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section12(g) of the Act:Common Stock,$.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Table of Contents Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405) during the preceding 12 months.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, February 28, 2014 was $20,989,939. There were 78,259,933 shares of the Registrant’s common stock, $0.0001 par value, outstanding as of December 15, 2014. Table of Contents MYGO GAMES HOLDING CO. FORM 10-K TABLE OF CONTENTS Part I 5 Item1. Description of Business 5 Item1A. Risk Factors 9 Item1B. Unresolved Staff Comments 17 Item2. Description of Property 17 Item3. Legal Proceedings 17 Item4. Mine Safety Disclosures 17 Part II 18 Item5. Market for Common Equity and Related Stockholder Matters 18 Item6. Selected Financial Data 20 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item8. Financial Statements and Supplementary Data 25 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 47 Item9A. Controls and Procedures 47 Item9B. Other information 49 Part III 50 Item10. Directors, Executive Officers and Corporate Governance 50 Item11. Executive Compensation 54 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 56 Item13. Certain Relationships and Related Transactions, and Director Independence 56 Item14. Principal Accountant Fees and Services 57 Part IV 58 Item15. Exhibits and Financial Statement Schedules 58 Signatures 59 Certifications Table of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K and the exhibits attached hereto contain “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 (collectively, “forward-looking statements”). Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements. These statements are based on our current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These assumptions are not guarantees of future performance and involve known and unknown risks, uncertainties and assumptions that are difficult to predict which may cause our actual results, performance or achievements to be materially different from any results, performance or achievements expressed or implied by such forward-looking statements and forward-looking information. These factors include risks such as: · risks related to our ability to continue as a going concern; · risks related to our limited operating history and face significant risks and challenges in fully implementing our business plan; · risks relate to our limited capital and need to raise additional funds; · risks related to our ability to successfully generate revenues and achieve profitability; · risks related to our ability to hire qualified programmers and other professionals to expand our business; · risks related to intense competition in our industry; · risks related to our ability to manage our growth; · risks related to our ability to maintain state of the art software; · risks related to our ability to effectively scale and adapt our technology; · risks related to capacity strength and infrastructure failures and security breaches; · risks related to our board of directors and independent oversight of management; · risks related to our acquisition activities; · risks related to our intellectual property rights; and · risks related to our common stock. For a more detailed discussion of such risks and other important factors that could cause actual results to differ materially from those in such forward-looking statements, please see “Item 1A. Risk Factors” below in this Annual Report on Form 10-K. Although we have attempted to identify important factors that could cause actual results to differ materially from those described in forward-looking statements, there may be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that these statements will prove to be accurate as actual results and future events could differ materially from those anticipated in the statements. Except as required by law, we assume no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. We qualify all forward-looking statements in this Annual Report on Form 10-K with the foregoing cautionary statements. OTHER PERTINENT INFORMATION When used in this report, the terms, “MGGH,” “we,” the “Company,” “our,” and “us” refers to MyGO Games Holding Co., a Florida corporation. 4 Table of Contents PART I ITEM1. DESCRIPTION OF BUSINESS OVERVIEW MyGO Games Holding Co. (the “Company”)(“MGGH”), a Florida corporation, was formed on September 21, 2009 (Date of Inception) as Obscene Jeans Corp. to design, develop, wholesale, market, distribute and sell a woman’s line of apparel using the name “Obscene Brand Jeans.” On July 27, 2012, the Company changed its name to OBJ Enterprises, Inc. (“OBJE”) and on June 23, 2014 changed its name to MyGO Games Holding Co. On October 4, 2013, the Company purchased Street Source’sinterest in Novalon and Street Sources’s rights to 20% of the game and resulting profits from the Revised Joint Venture Agreement. As of the date of this report, Novalon’s brand name and intellectual property under Novalon Games are a wholly owned subsidiary of the Company. The Company paid a total of $25,000 to acquire this interest from Street Source, with $20,000 paid immediately and the remaining $5,000 paid upon the successful completion of the Creature Taverns game. This acquisition represented the acquisition of the remaining 20% of Novalon as the Company owned 80% under the Revised Joint Venture Agreement. This was an acquisition of a company controlled by the Company. No amounts were recognized on the balance sheet as a result of this acquisition as Novalon had no assets prior to the acquisition. In accordance with ASC 985-20-25-1, all costs incurred to establish technological feasibility of a computer software product to be sold are research and development costs. The costs to acquire Novalon were expensed as a loss on the acquisition of 20% of Novalon. On March 11, 2014, our wholly-owned subsidiary, Novalon Technologies LLC (“Novalon”), entered into a Software and Development and License Agreement (the “Development Agreement”) with Corv Studios LLC. (“Corv”). On March 5, 2014, Novalon entered into a Software License Agreement (the “License Agreement”) with Corv. Under the terms of the License Agreement, Novalon agreed to pay $10,000 for a non-exclusive license for the Pac-Ball application currently available on the Android platform (“Pac-Ball”) for a period of two years. In exchange, Novalon will have the right to sell the game and retain 50% of the revenue generated from those sales. On May 21, 2014, we entered into a Joint Venture Agreement (“Agreement”) with Great Outdoors, LLC (“GO”). Pursuant to the Agreement, the Company and GO created My Go Games LLC (“MGG”) to operate the joint venture. The purpose of the joint venture was to expand upon the Company’s and GO’s existing games – “GO Hunting: Shooting Sports” and “GO Hunting: Archery Edition” - and develop and commercialize new games. MGG was owned by GO (80%) and the Company (20%). The Agreement called for the Company and GO to enter into a Member Control Agreement which permits the appointment of three governors, two to be appointed by GO and one to be appointed by the Company. The Agreement granted the Company the right to acquire GO and MGG or their assets in exchange for an amount of shares of common stock equal to 80% of the post-issuance number of shares of the Company’s common stock. On June 19, 2014, we entered into a share exchange agreement (the “Share Exchange Agreement”)with Great Outdoors, LLC, a Delaware limited liability company (“GO”) and My GO Games, LLC, a Minnesota limited liability company (“MGG”), pursuant to which the Company originally issued 50,323,526 shares of its common stock adjusted down to 7,500,000 shares see further discussion below (the “Exchange Shares”) for all of the issued and outstanding membership interests of MGG held by GO (the “Share Exchange”). GO is owned 100% by Daniel Hammett a former director of the Company and the Company’s former Chief Executive Officer. Following the closing of the Share Exchange on June 19, 2014, MGG became a wholly-owned subsidiary of the Company and GO acquired 66.82% of the Company’s issued and outstanding shares of common stock.The Share Exchange required the Company to amend its articles of incorporation to (i) increase the total number of shares of common stock that the Company had authority to issue to 250,000,000 shares of common stock, par value $0.0001 (the “Authorized Share Increase”); (ii) change the name of the Company from “OBJ Enterprises, Inc.” to “MyGO Games Holding Co.” (the “NameChange”); and (iii) stagger positions on the Company’s Board of Directors into three classes, with the term of office of two director positions to expire at the annual meeting of shareholders next ensuing; another two director positions to expire one year after the annual meeting next ensuing; and another three director positions to expire two years after the annual meeting next ensuing (the “Staggered BoardApproval”). 5 Table of Contents The Company’s Board of Directors recommended that its shareholders approve the amendments to the articles and on June 23, 2014, GO, as the majority shareholder of the Company, executed a shareholder consent approving such amendments.In connection with the approval of the amendments by written consent, the Company has filed a definitive Schedule 14C with the Commission on July 2, 2014, which more fully describes the amendments. In connection with the Share Exchange, the Company, GO and MGG entered into amended option agreements (the “Option Amendments”) with each of Daniel Hammett, Daniel Miller, and Paul Watson and certain employees of MGG that amended option agreements that MGG previously had entered into with each such persons.Pursuant to each Option Amendment, in consideration for each such person’s continued employment at MGG, such person, the Company and MGG agreed that options to purchase membership interests of MGG were replaced with options to purchase shares of the Company’s shares of common stock at $0.05 per share (the “Company Options”).Under these Company Options such persons have the right to acquire up to 82,660,000 shares of common stock of the Company. On June 19, 2014, in connection with the Share Exchange, Paul Watson, the Company’s Chief Executive Officer and Secretary prior to consummation of the Share Exchange, resigned as Chief Executive Officer and Secretary of the Company.Mr. Watson continued as the Company’s Chief Strategy Officer, President, Chief Financial Officer and Treasurer. In connection with the Share Exchange, on June 19, 2014, the Company’s Board of Directors appointed Daniel Hammett as Chief Executive Officer and Daniel Miller as Chief Operating Officer and Secretary. Additional information about the Share Exchange is available on the Company’s reports on Form 8-K, filed with the SEC on June 25, 2014 and November 5, 2014. On September 4, 2014, Mr. Daniel Hammett delivered his resignation as a director of the Company. On September 10, 2014, the Registrant's board of directors removed Mr. Hammett as Chairperson and Chief Executive Officer of the Company.Mr. Hammett's removal was in relation to the disagreement with the Company over alleged violations of the Company's Code of Business and Ethical Conduct. Mr. Hammett disputed that the board of directors has taken valid action to remove him from his offices. On September 10, 2014, the Company's board of directors removed Mr. Daniel Miller as Chief Operating Officer and Secretary of the Company.Mr. Miller's removal was in relation to the disagreement with the Company over alleged violations of the Company's Code of Business and Ethical Conduct. The alleged violations have been the subject of an ongoing internal investigation by independent counsel hired by the Company. Mr. Miller disputed that the board of directors has taken valid action to remove him from his offices. Mr. Miller remains a director of the Company but has been asked by the remaining directors of the board of directors to resign that position, as a result of the alleged violations of the Company's Code of Business and Ethical Conduct. On September 11, 2014 the Company filed suit against Mr. Hammett and Mr. Miller in the District Court of Travis County, Texas as a result of the internal investigation of the possible breaches of the Company's Code of Business and Ethical Conduct. On October 30, 2014 the Company entered into a settlement agreement with Mr. Miller in relation to the disputes previously described.The Company and Mr. Miller agreed to the following key points: 1) Mr. Miller has agreed to resign all employment with the Company in exchange for the Company agreeing to pay Mr. Miller severance in an amount equal to the payroll rate Mr. Miller was paid prior to his resignation ($12,500 per month minus FICA and standard payroll tax withholdings), which shall be payable in accordance with the Company’s normal pay cycle up through November 30, 2014; the Company will further ensure no lapse in health insurance coverage for Mr. Miller through November 30, 2014; 2) Mr. Miller has agreed to resign from the Board of Directors of the Company; 3) Mr. Miller has agreed to release and forfeit all of his current option grants in the Company (22,500,000 stock options exercisable at $0.05 per share) in exchange for the Company issuing to Mr. Miller 1,250,000 stock options with an exercise price of $0.05 per shares exercisable for three years after the date of grant, with such options being fully vested and immediately exercisable, subject to applicable waiting periods prescribed by federal and state securities laws; 6 Table of Contents All liabilities related to this settlement have been accrued as of August 31, 2014. For additional information on the above settlements is available on the Form 8-K’s filed with the SEC on November 5, 2014. On October 31, 2014 the Company entered into a settlement agreement with Mr. Hammett and Great Outdoors, LLC (“Great Outdoors”) in relation to the disputes previously above. The Company and Mr. Hammett agreed to the following key points: 1) Mr. Hammett has agreed to resign all employment with the Company and MyGO Subsidiary and withdraw all objections to his resignation from the Board of Directors of the Company on September 4, 2014, in exchange for the Registrant and MyGO Subsidiary agreeing to pay Mr. Hammett $25,000 in one lump sum payment; 2) Mr. Hammett has agreed for a period of one (1) year from the settlement effective date, that he will not operate, design, market, or otherwise work in the hunting games industry, either in his own name or in association with others. He further agrees that he will not offer his services as a consultant, employee, independent contractor or otherwise in the hunting games industry, whether directly or indirectly. 3) Mr. Hammett and/or Great Outdoors shall release and forfeit back to the Company all common stock and all of the option rights of the Company afforded to them under Mr. Hammett’s employment agreement and the merger between the Company and Great Outdoors. In addition, the parties agreed to a post-closing adjustment to the share exchange agreement between the Parties dated June 19, 2014, (i) to adjust the purchase price from 50,323,526 shares of the Registrant to 7,500,000 shares of the Company, (ii)to amend the transfer of liabilities to include claims by Umur Ozal in the amount of $500,000 in principal, Shahid Ramzan in the amount of $100,000 in principal, and certain other Great Outdoors note holders who were sent note exchange agreements on June 20, 2014, totaling $400,000 in principal, and (iii) to amend the transfer of liabilities to include certain legal expenses incurred by Great Outdoors.Mr. Hammett further agrees to a prohibition on the sale of more than 750,000 shares per quarter for a period of eighteen months. All liabilities related to this settlement have been accrued as of August 31, 2014. As of August 31, 2014, we had minimal revenues. We have incurred losses since inception, have been issued a going concern opinion from our auditors and rely upon the sale of our securities to fund operations. As of August 31, 2014, we had $491,756 cash on hand. We believe that this cash will satisfy our operating requirements for less than three months. Business Strategy Through our wholly owned subsidiaries, Novalon Technologies, LLC and My Go Games, LLC, the Company develops and publishes various online and mobile applications. Novalon Technologies Novalon develops and publishes casual gaming and non-gaming applications sold through the Android and Apple marketplaces. Novalon has two gaming applications available in the Android marketplace – Phantasmic and Creature Tavern – branded under the name Novalon Games. In addition to the titles available for purchase, Novalon is developing, through a joint-venture agreement, the Android version of Bluff Wars and has an option to develop, market and distribute additional games with Bluff Wars, Inc. My Go Games, LLC My Go Games is a global, on-line and mobile game developer and publisher focused on free-to-play games. 7 Table of Contents MGG takes a proven formula combining (a) recognized branding and (b) enthusiast activities with low barriers to entry into a graphically rich virtual world, specifically crafted for various enthusiasts all over the globe. MGG develops and publishes exciting, intuitive, and fun games available to MyGO Gamers via PCs, mobile phones, tablets and other internet connectable devices. MGG has launched GO Hunting: Archery Edition and GO Hunting Shooting Sports, which are available online and for mobile. Currently, MGG is developing new games, including titles such as “GO Fishing”, “GO Volleyball”, “GO Skiing”, “GO Snowboarding”, “GO Surfing” and others. Our current strategy for the remainder of 2014 and 2015 shall be the development and publishing of outdoor and sports enthusiast games under the MGG operating entity.The initial game focus will be to build the GO Hunting franchise leveraging our brand partner channels, then expand into other outdoor and sports genres such as fishing and sports enthusiast networks. SALES AND MARKETING STRATEGY The world of video games is currently in a state of major transition. Traditional consoles games for Xbox, Playstation and Nintendo are losing market share to games designed to be played on smartphones, tablets and PCs. These are the gaming platforms of the future, and the transition represents a major growth opportunity for MGGH. MGGH relies upon strategic relationships with merchandise brands, online marketers, content specific radio, highly-visible print and TV personalities to drive distribution of products developed by Novalon Games and MGG. COMPETITION The market for mobile application development is fragmented among many small companies and large, well established companies, such as Zynga, Inc., King Digital and Glu Mobile, Inc. The success of Zynga, Inc. (NASDAQ: ZNGA) and other game developers indicates that the free-to-play model for social games can be successful. In seven and a half years, Zynga has risen from a startup to a leader in the gaming industry thanks to Facebook hits like FarmVille. In 2012, Zynga grew to more than 300 million active monthly users and earned profits between $152-162 million, according to ZNGA’s SEC filings. Glu Mobile, Inc. (NADAQ: GLUU) is another leading publisher of mobile games for smartphone and tablet devices.It’s recent success of the Kim Kardashian: Hollywood game and close competing game and franchise Deer Hunter serve as a close competitor to MGGH’s GO Hunting series.As a benchmark, Deer Hunter’s daily active users for iOS were more than 300,000 with daily revenues at more than $35,000 in November 2014, according to Think Gaming, Inc. By delivering better-designed and more immersive games, MGGH hopes to emulate Zynga’s and Glu’s success by targeting enthusiast players with branded mobile game content and leveraging branded online, social and celebrity networks. MGGH will further utilize its subsidiaries and key brand partners to co-market and engage MyGO Gamers with mobile games that offer virtual and real product purchases as a key differentiator amongst its competitors.MyGO Games’ strategy is to be the leader in brand incentivized games. INTELLECTUAL PROPERTY The MGGH business is based on the creation, acquisition, exploitation and protection of intellectual property. This intellectual property is in the form of software code, patented technology, and other technology and trade secrets that we use to develop our games and to make them run properly. We develop products and services from intellectual properties we create or obtain through acquisitions. In addition, we obtain content and intellectual property through licenses and service agreements such as those with outdoors goods manufacturers. These agreements typically limit our use of the licensed rights in products for specific time periods. In addition, our products that play on mobile devices or other proprietary platforms may include technology that is owned by the device manufacturer and licensed non-exclusively to us for use. We also license technology from other providers. Our business is dependent on our ability to continue to obtain the intellectual property rights from the owners of these rights on reasonable terms. 8 Table of Contents We actively engage in enforcement and other activities to protect our intellectual property. We typically own the copyright to our software code and content, as well as the brand or title name trademark under which our products are marketed. We register copyrights and trademarks in the United States and other countries as appropriate. As with other forms of entertainment, our products are susceptible to unauthorized copying and piracy. We are actively engaged in enforcement and other activities to protect against unauthorized copying and piracy, including monitoring online channels for distribution of pirated copies, and participating in various industry-wide enforcement initiatives, education programs and legislative activity around the world. SIGNIFICANT RELATIONSHIPS Apple, Google and Other App Stores. We have agreements to distribute our mobile applications through distribution partners worldwide, including Apple and Google. Consumers download our applications for their mobile devices from third party-application storefronts. The distributor invoices the consumers a one-time fee if there is a cost to download the application. If the application is a “free-to-download” application, the distributor invoices the consumer for micro-transactions that are purchased by the consumer within the application. Our distribution agreements establish the fees to be retained by the distributor for distributing our applications. These arrangements are typically terminable on short notice. The agreements generally do not obligate the distributors to market or distribute any of our applications. SEASONALITY Our business is highly seasonal with the highest levels of consumer demand and a significant percentage of our sales occurring in the holiday season quarter ending in February and a seasonal low in sales volume in the quarter ending in August. Our results can also vary based on a number of factors, including release dates and consumer demand for our products. GOVERNMENT REGULATION We are subject to a number of foreign and domestic laws and regulations that affect companies conducting business on the Internet. In addition, laws and regulations relating to user privacy, data collection and retention, content, advertising and information security have been adopted or are being considered for adoption by many countries throughout the world. EMPLOYEES AND EMPLOYMENT AGREEMENTS As of August 31, 2014, we had four full-time employees and three officers.Two officers resigned subsequent to year end. ITEM1A. RISK FACTORS Our ability to operate as a going concern is in doubt. The audit opinion and notes that accompany our consolidated financial statements for the year ended August 31, 2014, disclose a ‘going concern’ qualification to our ability to continue in business. The accompanying consolidated financial statements have been prepared under the assumption that we will continue as a going concern. We do not have sufficient cash to fund normal operations and meet debt obligations for the next 12 months without deferring payment on certain current liabilities and raising additional funds. We currently have only limited sources of revenue and our ability to continue as a going concern is dependent on our ability to raise capital to fund our future business plan. Our plans for the long-term return to and continuation as a going concern include financing our future operations through sales of our common stock and/or debt and the eventual profitable operations. Additionally, the current capital markets and general economic conditions in the United States are significant obstacles to raising the required funds. These factors raise substantial doubt about our ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. If the going concern basis were not appropriate for these financial statements, adjustments would be necessary in the carrying value of assets and liabilities, the reported expenses and the balance sheet classifications used. 9 Table of Contents We have limited capital and will need to raise additional capital in the future. We do not currently have sufficient capital to fund both our continuing operations and our planned growth. We will require additional capital to continue to grow our business via acquisitions. We may be unable to obtain additional capital when required. Future acquisitions and future business development activities, as well as our administrative requirements (such as salaries, insurance expenses and general overhead expenses, as well as legal compliance costs and accounting expenses) will require a substantial amount of additional capital and cash flow. We may pursue sources of additional capital through various financing transactions or arrangements, including joint venturing of projects, debt financing, equity financing or other means. We may not be successful in identifying suitable financing transactions in the time period required or at all, and we may not obtain the capital we require by other means. If we do not succeed in raising additional capital, our resources may not be sufficient to fund our planned operations. Any additional capital raised through the sale of equity may dilute the ownership percentage of our stockholders. Raising any such capital could also result in a decrease in the fair market value of our equity securities because our assets would be owned by a larger pool of outstanding equity. The terms of securities we issue in future capital transactions may be more favorable to our new investors, and may include preferences, superior voting rights and the issuance of other derivative securities, and issuances of incentive awards under equity employee incentive plans, which may have a further dilutive effect. Our ability to obtain financing may be impaired by such factors as the capital markets (both generally and in our industry in particular), our limited operating history, national unemployment rates and the departure of key employees. Further, economic downturns will likely decrease our revenues may increase our requirements for capital. If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs (even to the extent that we reduce our operations), we may be required to cease our operations, divest our assets at unattractive prices or obtain financing on unattractive terms. We have a limited operating history and face significant risks and challenges in fully implementing our business plan. As a result of the Company’s limited operating history in the social networking and Internet field, you have limited knowledge to assess our current operations and the likelihood to achieve profitability. The Company must successfully and timely market and sell its software products. Although the Company has very concrete and specific marketing and sales programs to be implemented, the Company cannot guarantee the success of such programs and alternately, more expensive marketing and sales programs may need to be implemented. Additionally, although the Company believes that a strong market exists for the software products and social networks, the Company has conducted no scientific, reliable market surveys but has only performed its own research and due diligence to ascertain the viability of its websites. A more scientific analysis could determine that the Company does not sufficient working capital to fully implement its business plan. There can be no assurance that the Company will be able to successfully generate revenues or achieve profitability or positive cash flow. The Company has no significant historical basis to assess how it might respond to competitive, economic, regulatory, or technological challenges. The Company’s business must be considered in light of the risks and uncertainties frequently encountered by companies in the very early stages of operations, particularly companies that operate in new and rapidly developing industries and marketplaces. The Company’s failure to adequately address these risks and uncertainties and rapidly respond to adverse developments as they occur could materially impact the Company’s ability to achieve profitability and, if profitability is achieved, to sustain a level of operations that will cause profitability to be sustained. Our ability to achieve and maintain profitability and positive cash flow will be dependent upon such factors as our ability to develop and market our subscription sales, product sales and advertising revenues. Based upon current plans, we expect to incur operating losses in future periods because we expect to incur expenses that will exceed revenues for an unknown period of time. We cannot guarantee that we will be successful in generating sufficient revenues to support operations in the future. Further, we may incur significant losses and there can be no assurance that we will be able to reverse this trend. 10 Table of Contents We intend to hire programmers and other professionals as our business expands. Although the Company intends to hire numerous people to implement the business of the Company, there is no assurance that the Company will hire the right people or that future changes will not have to be made to find the right people to implement the Company’s business strategy. There is no assurance that the Company’s business strategy or marketing plans will achieve success. We will also face intense competition from our competitors to hire the most qualified programmers, which could result is us not being able to hire qualified programmers and not being able to implement our business strategy. Our market is highly competitive and developing. We may be unable to compete successfully against existing and future competitors. If we do not deliver successful products and services, or if consumers prefer our competitors’ products or services over our own, our operating results could suffer. The market for our services is highly competitive and barriers to entry in the market are relatively low. Existing or future competitors may develop or offer services that are comparable or superior to ours which could cause our customers to stop using our services or put pressure on us to decrease our prices. If our current or potential customers, who use our websites, choose to use these websites rather than ours, demand for our services could decline and our revenues could be reduced Our inability to compete successfully against present or future competitors could materially adversely affect our business, results of operations, financial condition and liquidity. Our operating results will be adversely affected if we do not consistently meet our product development schedules Our business is seasonal with the highest levels of consumer demand and a significant percentage of our sales occurring in the quarter ending in February and a seasonal low in sales volume in the quarter ending in August. While our sales generally follow this seasonal trend, there can be no assurance that this trend will continue. If we miss key selling periods for products, for any reason, including product delays, product cancellations, or delayed introduction of a new platform for which we have developed products, our sales are likely to suffer significantly. In the future, any failure to meet anticipated production or release schedules would likely result in a delay of revenue and/or possibly a significant shortfall in our revenue, increase our development and/or marketing expenses, harm our profitability, and cause our operating results to be materially different than anticipated. Our business is dependent on the success and availability of devices manufactured by third parties, as well as our ability to develop commercially successful products and services for these devices. The success of our business is driven in part by the commercial success and adequate supply of mobile phones and tablets manufactured by third parties. Our success also depends on our ability to accurately predict which platforms will be successful in the marketplace and our ability to develop commercially successful products and services for these platforms. We must make product development decisions and commit significant resources well in advance of anticipated platform release dates and may incur significant expense to adjust our product portfolio and development efforts in response to changing consumer platform preferences. Additionally, we may enter into certain exclusive licensing arrangements that affect our ability to deliver or market products or services on certain platforms. A platform for which we are developing products and services may not succeed to the extent expected or new platforms may take market share and game software consumers away from platforms for which we have devoted significant resources. If consumer demand for the platforms for which we are developing products and services is lower than our expectations, we may be unable to fully recover the investments we have made in developing our products and services, and our financial performance will be harmed. Alternatively, a platform for which we have not devoted significant resources could be more successful than we had initially anticipated, causing us to miss out on meaningful revenue opportunities. If we release defective products or services, our operating results could suffer. Products and services such as ours are extremely complex software programs, and are difficult to develop and distribute. We have quality controls in place to detect defects in our products and services before they are released. Nonetheless, these quality controls are subject to human error, overriding, and reasonable resource constraints. Therefore, these quality controls and preventative measures may not be effective in detecting defects in our products and services before they have been released into the marketplace. In such an event, we could be required to or may find it necessary to voluntarily recall a product or suspend the availability of the product or service, which could significantly harm our business and operating results. 11 Table of Contents Our business is subject to increasing regulation and the adoption of proposed legislation we oppose could negatively impact our business. Legislation is continually being introduced in the United States and other countries to mandate rating requirements or set other restrictions on the advertisement or distribution of entertainment software based on content. In the United States, most courts, including the United States Supreme Court, that have ruled on such legislation have ruled in a manner favorable to the interactive entertainment industry. Some foreign countries have adopted ratings regulations and certain countries allow government censorship of entertainment software products. Adoption of government ratings system or restrictions on distribution of entertainment software based on content could harm our business by limiting the products we are able to offer to our customers and compliance with new and possibly inconsistent regulations for different territories could be costly or delay the release of our products. We are subject to a number of foreign and domestic laws and regulations that affect companies conducting business on the Internet. In addition, laws and regulations relating to user privacy, data collection and retention, content, advertising and information security have been adopted or are being considered for adoption by many countries throughout the world. The costs of compliance with these laws may increase in the future as a result of changes in interpretation. Furthermore, any failure on our part to comply with these laws or the application of these laws in an unanticipated manner may harm our business We may not be able to successfully manage our growth, which could lead to our inability to implement our business plan. Our growth is expected to place a significant strain on our managerial, operational and financial resources, especially considering that we currently only have a small number of executive officers, employees and advisors. Further, as we enter into various contracts or other transactions, we will be required to manage multiple relationships with various consultants, businesses and other third parties. These requirements will be exacerbated in the event of our further growth or in the event that the number of websites we operate increases. There can be no assurance that our systems, procedures and/or controls will be adequate to support our operations or that our management will be able to achieve the rapid execution necessary to successfully implement our business plan. If we are unable to manage our growth effectively, our business, results of operations and financial condition will be adversely affected, which could lead to us being forced to abandon or curtail our business plan and operations. We need to maintain state of the art software and websites. Website and Internet technologies are constantly changing. In order for us to remain competitive we must continue to develop and or utilize state of the art software. We must also continue to upgrade our websites to provide visitors to our websites with an educational and rewarding experience. If the software and technologies used in our websites should fall behind, the success of our business could be materially adversely affected. We may not timely and effectively scale and adapt our technology and network infrastructure to ensure that our websites are accessible within an acceptable load time. A key element to our growth potential is the ability of our users, (including anyone who visits our websites regardless of whether or not they are a customer) enterprises and professional organizations in all geographies to access our website within acceptable load times. This is called website performance. We may experience website disruptions, outages and other performance problems due to a variety of factors, including infrastructure changes, human or software errors, capacity constraints due to an overwhelming number of users accessing our websites simultaneously, and denial of service or fraud or security attacks. In some instances, we may not be able to identify the cause or causes of these website performance problems within an acceptable period of time. It may become increasingly difficult to maintain and improve the performance of our websites, especially during peak usage times and as our solutions become more complex and our user traffic increases. 12 Table of Contents If our websites are unavailable when users attempt to access them or do not load as quickly as they expect, users may seek other websites to obtain the information for which they are looking, and may not return to our websites as often in the future, if at all. This will negatively impact our ability to attract customers, enterprises and professional organizations and increase engagement on our websites. We expect to make significant investments to maintain and improve website performance and to enable rapid releases of new features and products. To the extent that we do not effectively address capacity constraints, upgrade our systems as needed and continually develop our technology and network architecture to accommodate actual and anticipated changes in technology, our business and operating results may be harmed. Capacity constraints, systems failures or breaches of our network security could materially and adversely affect our business. We will generate revenue from subscription services, product sales and advertising revenue. As a result, our operations depend on our ability to maintain and protect our computer systems. Any system failure, including network, software or hardware failure that causes interruption or an increase in response time of our services, could substantially decrease usage of our services and could reduce the attractiveness of our services to both our customers and professionals. An increase in the volume of queries conducted through our services could strain the capacity of the software or hardware we employ. This could lead to slower response times or system failures and prevent users from accessing our websites for extended periods of time, thereby decreasing usage and attractiveness of our services. Our operations are dependent in part on our ability to protect our operating systems against power loss, telecommunications failures, network, hardware or software failures, physical and electronic break-ins, hacker attacks, computer viruses or worms, and similar events. The occurrence of any of these events could result in interruptions, delays or cessations in service to users of our services, which could materially impair or prohibit our ability to provide our services and significantly impact our business. Additionally, overall Internet usage could decline if any well-publicized compromise of security occurs or if there is a perceived lack of security of personal and corporate information that is stored within our systems. Despite our implementation of firewalls, switchgear and other network security measures, our websites, servers, databases and other systems may be vulnerable to computer hackers, physical or electronic break-ins, sabotage, computer viruses, worms and similar disruptions from unauthorized tampering with our computer systems. Because the techniques used to obtain unauthorized access, disable or degrade service, or sabotage systems change frequently, often are not recognized until launched against a target and may originate from less regulated and remote areas around the world, we may be unable to proactively address these techniques or to implement adequate preventative measures. To date, we have only one independent director, and stockholders may have more limited protections against interested director transactions, conflicts of interest and similar matters. We have only one independent director to evaluate our decisions and have not adopted corporate governance measures or committees. Although not required by rules or regulations currently applicable to us, corporate governance measures such as the presence of independent directors, or the establishment of an audit and other independent committees of our Board of Directors, would be beneficial to our stockholders. We do not presently maintain any of these protections for our stockholders. It is possible that if our Board of Directors included more independent directors and if we were to adopt corporate governance measures, stockholders would benefit from greater assurance that decisions were being made with impartiality by directors and that policies had been implemented to define conduct of our management and board members. For example, in the absence of audit, nominating and compensation committees comprised of at least a majority of independent directors, decisions concerning matters such as compensation packages to our officers and recommendations for director nominees may be made by existing members of the Board of Directors, who may have a direct interest in the outcome. If we acquire any companies or technologies in the future, they could prove difficult to integrate, disrupt our business, dilute stockholder value and adversely affect our operating results. We may acquire or make investments in complementary companies, services and technologies in the future. We have not made any acquisitions or investments to date, and therefore our ability as an organization to make acquisitions or investments is unproven. Acquisitions and investments involve numerous risks, including: • difficulties in integrating operations, technologies, services and personnel; • diversion of financial and managerial resources from existing operations; 13 Table of Contents • risk of entering new markets; • potential write-offs of acquired assets; • potential loss of key employees; • inability to generate sufficient revenue to offset acquisition or investment costs; and • delays in customer purchases due to uncertainty. In addition, if we finance acquisitions by issuing convertible debt or equity securities, our existing stockholders may be diluted which could affect the market price of our stock. As a result, if we fail to properly evaluate and execute acquisitions or investments, our business and prospects may be seriously harmed. Risks Related to Our Intellectual Property We are vulnerable to intellectual property infringement claims brought against us. Successful intellectual property infringement claims against us could result in monetary liability or a material disruption in the conduct of our business. We cannot be certain that our products, content or brand names do not or will not infringe valid patents, trademarks, copyrights or other intellectual property rights held by third parties. We expect that infringement claims in our markets will increase in number. We may be subject to legal proceedings and claims from time to time relating to the intellectual property of others in the ordinary course of our business. If we were found to have infringed the intellectual property rights of a third party, we could be liable to that party for license fees, royalty payments, lost profits or other damages, and the owner of the intellectual property might be able to obtain injunctive relief to prevent us from using the technology or software in the future. If the amounts of these payments were significant or we were prevented from incorporating certain technology or software into our products, our business could be significantly harmed. We may incur substantial expenses in defending against these third party infringement claims, regardless of their merit. As a result, due to the diversion of management time, the expense required to defend against any claim and the potential liability associated with any lawsuit, any significant litigation could significantly harm our business, financial condition and results of operations. If we fail to establish, maintain and enforce intellectual property rights with respect to our technology and/or licensed technology, our financial condition, results of operations and business could be negatively impacted. Our ability to establish, maintain and enforce intellectual property rights with respect to our technology will be a significant factor in determining our future financial and operating performance. We seek to protect our intellectual property rights by relying on a combination of trade secret and copyright laws. We also use confidentiality and other provisions in our agreements that restrict access to and disclosure of its confidential know-how and trade secrets. We seek to protect our technology as trade secrets and technical know-how. However, trade secrets and technical know-how are difficult to maintain and do not provide the same legal protections provided by patents. In particular, only patents will allow us to prohibit others from using independently developed technology that are similar. If competitors develop knowledge substantially equivalent or superior to our trade secrets and technical know-how, or gain access to our knowledge through other means such as observation of our technology that embodies trade secrets at customer sites which we do not control, the value of our trade secrets and technical know-how would be diminished. While we strive to maintain systems and procedures to protect the confidentiality and security of our trade secrets and technical know-how, these systems and procedures may fail to provide an adequate degree of protection. For example, although we generally enter into agreements withour employees, consultants, advisors, and strategic partners restricting the disclosure and use of trade secrets, technical know-how and confidential information, we cannot provide any assurance that these agreements will be sufficient to prevent unauthorized use or disclosure. While we are not currently aware of any infringement or other violation of our intellectual property rights, monitoring and policing unauthorized use and disclosure of intellectual property is difficult. If we learned that a third party was in fact infringing or otherwise violatingour intellectual property, we may need to enforce our intellectual property rights through litigation. Litigation relating to our intellectual property may not prove successful and might result in substantial costs and diversion of resources and management attention. 14 Table of Contents We may face claims that we are violating the intellectual property rights of others. Although we are not aware of any potential violations of others’ intellectual property rights, we may face claims, including from direct competitors, other companies, scientists or research universities, asserting that our technology or the commercial use of such technology infringes or otherwise violates the intellectual property rights of others. We cannot be certain that our technologies and processes do not violate the intellectual property rights of others. Ifour market profile grows we could become increasingly subject to such claims. If we were found to be infringing or otherwise violating the intellectual property rights of others, we could face significant costs to implement work-around methods, and we cannot provide any assurance that any such work-around would be available or technically equivalent to our potential technology. In such cases, we might need to license a third party’s intellectual property, although any required license might not be available on acceptable terms, or at all. If we are unable to work around such infringement or obtain a license on acceptable terms, we might face substantial monetary judgments against us or an injunction against continuing to use or licensesuch technology, which might cause us to cease operations. In addition, even if we are not infringing or otherwise violating the intellectual property rights of others, we could nonetheless incur substantial costs in defending ourselves in suits brought against us for alleged infringement. Also, if we are to enter into a license agreement in the future and it provides that we will defend and indemnifyour customer licensees for claims against them relating to any alleged infringement of the intellectual property rights of third parties in connection with such customer licensees’ use of such technologies, we may incur substantial costs defending and indemnifying any customer licensees to the extent they are subject to these types of claims. Such suits, even if without merit, would likely require our management team to dedicate substantial time to addressing the issues presented. Any party bringing claims might have greater resources than we do, which could potentially lead to us settling claims against which we might otherwise prevail on the merits. RISKS RELATED TO OUR COMMON STOCK There presently is a limited market for our common stock, and the price of our common stock is volatile. Our common stock is currently quoted on OTC Bulletin Board. We have a very limited trading history. If a market for our common stock ever develops, there can be no assurance that the market can be sustained. There is and could be volatility in the volume and market price of our common stock. This volatility may be caused by a variety of factors, including the lack of readily available quotations, the absence of consistent administrative supervision of “bid” and “ask” quotations and generally lower trading volume. In addition, factors such as quarterly variations in our operating results, changes in financial estimates by securities analysts or our failure to meet our or their projected financial and operating results, litigation involving us, factors relating to our industry, actions by governmental agencies, national economic and stock market considerations as well as other events and circumstances beyond our control could have a significant impact on the future market price of our common stock and the relative volatility of such market price. Offers or availability for sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. Our stockholders could sell substantial amounts of common stock in the public market, including shares upon the expiration of any statutory holding period under Rule 144 of the Securities Act of 1933 (the “Securities Act”), if available, or upon trading limitation periods. Such volume could create a circumstance commonly referred to as an “overhang” and in anticipation of which the market price of our common stock could fall. The existence of an overhang, whether or not sales have occurred or are occurring, also could make it more difficult for us to secure additional financing through the sale of equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. If a market for our common stock does not develop, our stockholders may be unable to sell their shares. There is currently a limited market for our common stock and we can provide no assurance that a more liquid market will develop. If a liquid market does not develop for our shares, it will be difficult for stockholders to sell their stock. In such a case, stockholders may find that they are unable to achieve benefits from their investment. 15 Table of Contents Investors’ interests in our company will be diluted and investors may suffer dilution in their net book value per share if we issue additional shares or raise funds through the sale of equity securities. In the event that we are required to issue any additional shares or enter into private placements to raise financing through the sale of equity securities, investors’ interests in our Company will be diluted and investors may suffer dilution in their net book value per share depending on the price at which such securities are sold. If we issue any such additional shares, such issuances also will cause a reduction in the proportionate ownership and voting power of all other stockholders. Further, any such issuance may result in a change in our control. We have never paid cash dividends and do not intend to do so. We have never declared or paid cash dividends on our common stock. We currently plan to retain any earnings to finance the growth of our business rather than to pay cash dividends. Payments of any cash dividends in the future will depend on our financial condition, results of operations and capital requirements, as well as other factors deemed relevant by our board of directors. We may be subject to penny stock regulations and restrictions, and you may have difficulty selling shares of our common stock. The SEC has adopted regulations that generally define a “penny stock” as an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions. Our common stock may be deemed a “penny stock” and be subject to Rule 15g-9 under the Exchange Act, or the “Penny Stock Rule.” This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers and “accredited investors” (generally, individuals with a net worth in excess of $1,000,000 or annual incomes exceeding $200,000, or $300,000 together with their spouses). For transactions covered by Rule 15g-9, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. As a result, this rule may affect the ability of broker-dealers to sell our securities and may affect the ability of purchasers to sell any of our securities in the secondary market, thus possibly making it more difficult for us to raise additional capital. For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in penny stock, of a disclosure schedule required by the SEC relating to the penny stock market. Disclosure is also required to be made about sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market of penny stocks. There can be no assurance that our common stock will qualify for exemption from the Penny Stock Rule. In any event, even if our common stock were exempt from the Penny Stock Rule, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict persons from participating in a distribution of a penny stock, under certain circumstances, if the SEC finds that such a restriction would be in the public The market valuation of our business may fluctuate due to factors beyond our control and the value of your investment may fluctuate correspondingly. The market valuation of developmental stage companies, such as us, frequently fluctuate due to factors unrelated to the past or present operating performance of such companies.Our market valuation may fluctuate significantly in response to a number of factors, many of which are beyond our control. FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock. FINRA has adopted rules that require broker-dealer to have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may have the effect of reducing the level of trading activity and liquidity of our common stock. Further, many brokers charge higher transactional fees for penny stock transactions. As a result, fewer broker-dealers may be willing to make a market in our common stock, which may limit your ability to buy and sell our stock. 16 Table of Contents ITEM1B. UNRESOLVED STAFF COMMENTS None. ITEM2. DESCRIPTION OF PROPERTY Our business office is located at 12708 Riata Vista Circle, Suite B-140 Austin, TX 78727. We have signed a 3 year lease.The space is approximately 3,225 square feet.The monthly payments are as follows: Months 1-12 $4,035.00 Months 13 - 24 $4,169.50 Months 25 - 36 $4,304.00 ITEM3. LEGAL PROCEEDINGS On March 21, 2014, Daniel Hammett and Great Outdoors, LLC commenced an action against iEntertainment Network, Inc. in the United States District Court, Eastern District of North Carolina, Case No.: 4:14-cv-00044-BO alleging various causes of action arising out of Hammett’s separation from employment with iEntertainment Network, Inc. and a letter of intent between Great Outdoors, LLC and iEntertainment Network, Inc. related to a transaction that was never consummated; and seeking to rescind certain agreements with and enjoin certain conduct of iEntertainment Network, Inc.Mr. Hammett subsequently became aware that on March 14, 2014, iEntertainment Network, Inc. commenced a lawsuit against Daniel Hammett and Great Outdoors, LLC in the United States District Court, Eastern District of North Carolina, Case No.: 5:14-cv-00157-BO alleging various causes of action arising out of Hammett’s employment with and separation from iEntertainment Network, Inc. and a letter of intent between Great Outdoors, LLC and iEntertainment Network, Inc. related to a transaction that was never consummated.These two actions were consolidated. Subsequently, in August of 2014, iEntertainment amended its complaint to bring My Go Games LLC into the action as additional defendant to iEntertainement’s causes of action. In November 2014, My Go Games, LLC settled the cause of action filed against it by iEntertainment Network, Inc As a result of the settlement, the Company is not restricted by iENT from marketing, selling or licensing its own version of an outdoor hunting themed online game. On September 11, 2014, the Corporation filed Cause No. D-1-GN-14-003406 – MyGO Games Holding, Co. and My Go Games, LLC, v. Daniel Hammett and Daniel Miller – in the District Court of Travis County, Texas, 98th Judicial District (the “Litigation”).The Litigation arose from the previously disclosed investigation of possible breaches of the Corporation’s Code of Business and Ethical Conduct by Mr. Hammett, a former director and officer of the Registrant, and Mr. Miller, a current director (who has been asked to resign) and former officer of the Registrant.The Registrant continues to investigate the possible breaches of the Registrant’s Code of Business and Ethical Conduct by Mr. Hammett and Mr. Miller and may amend its pleadings, during or at the completion of its investigation. Mr. Hammett disputes that he has resigned as a director of the Corporation or that proper corporate action has been taken to remove him from his executive offices of the Corporation.Mr. Miller disputes that proper corporate actions has been taken to remove him from his executive officers of the Corporation. Both Mr. Hammett and Mr. Miller dispute that they committed any violations of the Corporation’s Code of Business and Ethical Conduct. On October 30, 2014 the Company entered into a settlement agreement with Mr. Miller in relation to the disputes previously described and dismissed the lawsuit against Mr. Miller, as described above under Item 1. Business. On October 31, 2014 the Company entered into a settlement agreement with Mr. Hammett and Great Outdoors, LLC (“Great Outdoors”) in relation to the disputes previously described and dismissed the lawsuit against Mr. Hammett, as described above under Item 1. Business: ITEM4. MINE SAFETY DISCLOSURES None. 17 Table of Contents PART II ITEM5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET INFORMATION Our common stock began trading on the “Over the Counter” Bulletin Board (“OTC”) under the symbol “OBJE” in January 2011.On July 28, 2014 the Company began trading under the symbol “MYGG”.The following table sets forth, for the period indicated, the prices of the common stock in the over-the-counter market, as reported and summarized by OTC Markets Group, Inc. These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown or commission and may not represent actual transactions. There is an absence of an established trading market for the Company’s common stock, as the market is limited, sporadic and highly volatile, which may affect the prices listed below. High Low Fiscal Year Ended August 31, 2014 Quarter ended August 31, 2014 $ $ Quarter ended May 31, 2014 $ $ Quarter ended February 28, 2014 $ $ Quarter ended November 30, 2013 $ $ Fiscal Year Ended August 31, 2013 Quarter ended August 31, 2013 $ $ Quarter ended May 31, 2013 $ $ Quarter ended February 29, 2013 $ $ Quarter ended November 30, 2012 $ $ HOLDERS As of the date of this filing, there were seven holders of record of our common stock. DIVIDENDS To date, we have not paid dividends on shares of our common stock and we do not expect to declare or pay dividends on shares of our common stock in the foreseeable future. The payment of any dividends will depend upon our future earnings, if any, our financial condition, and other factors deemed relevant by our board of directors. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table shows the number of shares of common stock that could be issued upon exercise of outstanding options and warrants, the weighted average exercise price of the outstanding options and warrants, and the remaining shares available for future issuance as of August 31, 2014. Plancategory Numberofsecuritiestobe issueduponexerciseof outstandingoptions, warrants andrights Weightedaverageexercise priceofoutstanding options,warrantsandrights Numberofsecurities remainingavailable forfutureissuance Equity compensation plans approved by security holders — — — Equity compensation plans not approved by security holders — Total — 18 Table of Contents In August 2011, the Company approved its 2011 Equity Incentive Plan (the “Plan”). The Plan allows the Company to issue up to 6,000,000 shares of its common stock, warrants, options, preferred stock or any combination thereof. The Company registered with the Securities and Exchange Commission (“SEC”) 6,000,000 shares of its common stock to be issued under the Plan. During the period ended August 31, 2014 stock options were issued to newly hired employees and officers.The options granted were not granted under any stock option plan including the above.These options totaled 30,160,000. ISSUER PURCHASES OF EQUITY SECURITIES None. RECENT SALES OF UNREGISTERED SECURITIES Other than as noted below, all unregistered issuances of securities of the Company were previously reported on Form 8-K. On April 30, 2014 the Company entered into a convertible note with multiple investors for $241,500.On May 27, 2014 the Company also entered into a convertible note with multiple investors for $808,500.The convertible notes were issued pursuant to Section 4(a)(2) of the Securities Act based on representations of the holders of the notes. During the year ended August 31, 2014, the holders of the Convertible Note Payable dated August 31, 2011 elected to convert principal and accrued interest in the amounts shown below into shares of common stock at a rate of $0.04 per share. The shares were issued pursuant to Section 3(a)(9) of the Securities Act. Date Amount Converted Common Shares Issued Unamortized Discount October 1, 2013 $ — October 4, 2013 — October 15, 2013 — Total $ $ — During the year ended August 31, 2014, the holders of the Convertible Note Payable dated January 31, 2013, elected to convert principal and accrued interest in the amounts shown below into shares of common stock at a rate of $0.10 per share. The shares were issued pursuant to Section 3(a)(9) of the Securities Act. Date Amount Converted Common Shares Issued Unamortized Discount October 8, 2013 $ $ Total $ $ During the year ended August 31, 2014, the holders of the Convertible Note Payable dated May 31, 2013, elected to convert principal and accrued interest in the amounts shown below into shares of common stock at a rate of $0.05 per share. The shares were issued pursuant to Section 3(a)(9) of the Securities Act. Date Amount Converted Common Shares Issued Unamortized Discount December 2, 2013 $ $ January 20, 2014 January 29, 2014 February 11, 2014 Total $ $ During the year ended August 31, 2014, the holders of the Convertible Note Payable dated August 31, 2013, elected to convert principal and accrued interest in the amounts shown below into shares of common stock at a rate of $0.05 per share. The shares were issued pursuant to Section 3(a)(9) of the Securities Act. Date Amount Converted Common Shares Issued Unamortized Discount March 14, 2014 $ $ March 21, 2014 April 14, 2014 May 20, 2014 July 11, 2014 Total $ $ 19 Table of Contents ITEM6. SELECTED FINANCIAL DATA Not applicable. ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and plan of operations should be read in conjunction with our financial statements and related notes appearing elsewhere herein. This discussion and analysis contains forward-looking statements including information about possible or assumed results of our financial conditions, operations, plans, objectives and performance that involve risk, uncertainties and assumptions. The actual results may differ materially from those anticipated in such forward-looking statements. For example, when we indicate that we expect to increase our product sales and potentially establish additional license relationships, these are forward-looking statements. The words expect, anticipate, estimate or similar expressions are also used to indicate forward-looking statements. RESULTS OF OPERATIONS AND GOING CONCERN We incurred a net loss of $2,375,275 for the year ended August 31, 2014, and had a working capital deficit of $1,445,527.We anticipate having positive net income by Q3 of 2015.Net cash used by operating activities for the year ended August 31, 2014 was $773,299.These conditions create an uncertainty as to our ability to continue as a going concern. We continue to rely on advances to fund operating shortfalls and do not foresee a change in this situation in the immediate future. There can be no assurance that we will continue to have such advances available. We will not be able to continue operations without them. We are pursuing alternate sources of financing, but there is no assurance that additional capital will be available to the Company when needed or on acceptable terms. We have not generated any significant levels of revenue from our operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including the financial risks associated with the limited capital resources currently available to us for the implementation of our business strategies. To become profitable and competitive, we must develop the business and marketing plan and execute the plan. Our management will attempt to secure financing through various means including borrowing and investment from institutions and private individuals. Since inception, the majority of our time has been spent refining our business plan and beginning development of our first game. Results of operations for the year ended August 31, 2014 compared to the year ended August 31, 2013 General and Administrative Expenses General and administrative expenses increased in the year ended August 31, 2014 as compared to the year ended August 31, 2013 from $295,534 to $1,187,941. Included in general and administrative expense for the year ended August 31, 2014 professional fees in the amount of $337,118, compared to expense of $109,324 for the year ended August 31, 2013. The primary reason for the increase in general and administrative expense was that the Company increased spending for the recent acquisition of the joint venture company MGG.The professional fees increased substantially due to increased legal, accounting, investor relations, and transfer agent activity.Payroll expense for the year ended August 31, 2014 and 2013, totaled $415,651 and Nil respectively.This is due to the joint venture and subsequent acquisition of the MGG joint venture.The Company started ramping up their operations and hired 4 officers and 4 employees to move the company forward and out of the development stage. 20 Table of Contents Loss from Operations The Company’s operating loss for the year ended August 31, 2014 increased by $1,256,916 to $1,709,950 compared to the same period of 2013 of $453,034 is due to the increase in general and administrative expenses described above. This is also due to increased expenditures on game development totaling $175,278 for the period ended August 31, 2014 compared to nil in the same period 2013.The Company also had a non-cash stock based compensation expense due to the issuance of stock options to its employees and officers in the offer letters and contracts.These option were valued using the Black Scholes model and the subsequent non-cash stock based compensation expense for August 31, 2014 was $309,601, there were no stock options granted for the year ended August 31, 2013. Interest expense We incurred interest expense of $665,449 for the year ended August 31, 2014 compared to $407,267 for the comparable period of 2013. Interest expense includes stated interest on convertible notes payable and amortization of discounts on convertible notes payable. Included in interest expense for the years ended August 31, 2014 and 2013 is amortization of discounts on convertible notes in the amounts of $568,945 and $373,900, respectively. Net Loss We recognized a net loss of $2,375,275 for the year ended August 31, 2014 as compared to a loss of $860,301 for the same period of 2013.The increase in net loss is primarily attributable to the increase in general and administrative, game development, stock based compensation and amortization of discounts on convertible notes. PLAN OF OPERATIONS We do not have adequate funds to satisfy our working capital requirements for the next twelve months. We will need to raise additional capital to continue our operations. We began to generate modest revenue after the end of the period covered by this report; however, we do not expect that those revenues will be adequate to fund our operations in the near term. We anticipate needing a anywhere from $1M-$2.5M for our current operations depending on the level of activity. Currently available cash is not sufficient to allow us to fully fund our operations. Our business expansion will require significant capital resources that may be funded through the issuance of common stock or of notes payable or other debt arrangements that may affect our debt structure. Despite our current financial status, we believe that we may be able to issue notes payable or debt instruments in order to start executing our business plan. However, there can be no assurance that we will be able to raise money in this fashion and have not entered into any agreements that would obligate a third party to provide us with capital. If we are unable to raise additional funds we will not be able to implement our business plan. Due to the fact that many of the milestones are dependent on each other, if we do not raise any additional capital we will not be able to implement any facets of our business plan. We intend to pursue capital through public or private financing as well as borrowings and other sources, such as our officer and director in order to finance our businesses activities. We cannot guarantee that additional funding will be available on favorable terms, if at all. If adequate funds are not available, then our ability to continue our operations may be significantly hindered. How We Intend to Generate Revenue We have pay-to-play and free-to-play games in our portfolio of gaming applications.As a result, we generate revenue through various channels and mechanisms, namely: game sales; brand-partnerships & advertising; virtual currency and virtual item sales; and brand-partner product sales. Game Sales Pay-To-Play.For our pay-to-play games, we generate revenue through the sale of the games to MyGO Gamers.Generally, the cost of the games is less than $1.00, and we recognize revenue from the sale of the game at the time of purchase, however as the Company improves its tracking and analytics capabilities, the Company will transition to recognizing revenue ratably over the estimated average period MyGO Gamers typically play the purchased game (see Revenue Recognition), which is estimated to range from three to 24 months, depending on the title.Upgraded editions or new level packages can be developed and sold to augment a legacy title that proves popular to continue monetization. 21 Table of Contents Free-to-Play.For our free-to-play games, we operate our games as free downloadable games. We generate revenue primarily from the in-game sale of virtual currency and items to our MyGO Gamers and in-game advertising to our brand-partners. Brand-Partnerships & Advertising We generate a portion of our revenue from brand-partners who want to be featured in our games.The revenue generated is part fixed and part variable; however, at this time, all revenue from brand-partnerships & advertising is a small overall contributor to our total revenue. The fixed component of brand-partner revenue is paid upon signing of an initial agreement with a brand-partner.As part of the agreement, the brand-partner will pay a fixed amount to remain featured in the game; the revenue is recognized ratably over the term of the agreement. The variable component of brand-partner revenue results from the sale of Brand-Partner Product Sales (see below). Virtual Currency & Virtual Items In our games developed by MGG, we incorporate a virtual currency – GO Bucks – that can only be redeemed for virtual items within the game and cannot be withdrawn. At this time, virtual currency purchased in one of our games cannot be used in another of our games. Revenue from the sale of our virtual currency is recognized at the time of purchase; however as the Company improves its tracking and analytics capabilities, the Company will transition to recognize revenue when the MyGO Gamer purchases an item with the virtual currency. Our MyGO Gamers can purchase virtual items, which enhance and expand their game experience. These virtual items include items such as extra lives and skill-enhancing boosters, as well as the ability to unlock additional game content. Our micro-transaction model includes multiple opportunities throughout gameplay for our MyGO Gamers to buy virtual items. A typical “consumable” virtual item is used immediately. We offer “durable” virtual items in some of our games.A MyGO Gamer can use these items over extended periods of gameplay, and they typically have a higher purchase price. Nearly all virtual items are purchased with GO Bucks.The majority of our sales of virtual items are consumable in nature, with durable goods making up a relatively small percentage of the total mix. The platform provider used by our MyGO Gamers processes most virtual currency purchases. Nearly all purchases of virtual items are made through Apple’s iOS, Google’s Android, Amazon’s Kindle and Stripe platforms. These platforms typically charge us approximately 30% of the after-tax payments they collect, which reflects their normal terms of trade. Brand-Partner Product Sales We generate a portion of our revenue from brand-partners who want to be featured in our games.The revenue generated is part fixed and part variable; however, at this time, all revenue from brand-partnerships & advertising is a small overall contributor to our total revenue. The variable component of brand-partner revenue results from the sale of a brand-partner’s products that are featured in our game or games.Our MyGO Gamers are provided the ability to play with real-world products virtually in our games; as a result, some MyGO Gamers choose to purchase the real-world product from our brand-partners.When a purchase is made from a brand-partner by a MyGO Gamer, we receive a referral fee or commission from the brand-partner.Revenue from the real product sale is recognized upon finalization of the product sale to the MyGO Gamer and recognized by us immediately. Factors Affecting Our Performance Studio and Game Development We have invested in expanding our operations within the United States and abroad. We plan to continue to invest in our existing game studios, while creating additional studio capacity so that we can continue to develop new game IPs, operate existing titles and release new titles on an ongoing basis.Our ability to hire quality engineering, technical and creative staff will be important for successful new game launches and to sustain our profitability. 22 Table of Contents Content Development: New Game Launches and Franchise Expansion We have built a unique and differentiated model for developing and scaling our games. Our future revenue will depend on our ability to continue to efficiently develop and launch high-quality titles that become and remain popular, while expanding our existing successful game franchises. The success and timing of our title and franchise developments could vary in the future, which may in turn impact our future financial performance on a quarterly or annual basis. Our Technology Platform We have developed a proprietary technology infrastructure that offers a unique gameplay for our MyGO Gamers, creates an integrated development and service platform for our game studios, and provides scalability and efficiency across our core operations. This infrastructure has been a critical factor in support of our MyGO Gamer growth and has allowed us to maintain robust service levels for our MyGO Gamers while scaling our operations. Our ability to expand and enhance our technology and infrastructure will determine the scale of operation we can support and the quality of service we are able to provide our MyGO Gamers, as well as the required level of capital investment in the future, which in turn may affect our future financial performance and profitability. Distribution Platforms and MyGO Gamer Acquisition Channels Our future success will depend on our ability to attract and retain brand-partners and MyGO Gamers and to provide our games on the most relevant platforms. To the extent that the way MyGO Gamers access and interact with our games changes, either through the introduction of new technologies, distribution platforms, or devices, or through changes to existing MyGO Gamer acquisition channels, the effectiveness and engagement with our games, as well as our ability to reach MyGO Gamers and potential MyGO Gamers, may vary, which may in turn affect our financial performance and future profitability. Sustaining and Growing Our MyGO Gamer Network We believe that building and sustaining a sizeable and loyal network of MyGO Gamers is critical to our future success, as the size of our MyGO Gamer network determines the maximum potential audience for the purchase of virtual items. The majority of our MyGO Gamer acquisition has been through unpaid channels. This allows us to achieve an attractive customer acquisition cost. Our ability to continue acquiring MyGO Gamers at attractive rates of return, sustain our current base of MyGO Gamers and maintain our network to enable cross-selling across our portfolio of games may change, which could in turn impact our financial performance. Delivering MyGO Gamer Engagement The ability of our games to engage and maintain the interest of our MyGO Gamers and encourage repeated play of not only a specific game, but our entire portfolio of games, on a regular basis, is critical to building a dynamic MyGO Gamer network that creates demand for the purchase of virtual items. The enduring quality of the games we develop, and our MyGO Gamers’ ability to access them on the most relevant platforms, may directly impact our MyGO Gamer engagement and in turn impact our financial performance. Monetization While MyGO Gamers are able to play most of our games for free, we generate the majority of our revenue from in-game sales of virtual currency and virtual items. Our ability to create engaging and relevant content and to offer virtual items, which enhance the MyGO Gamer experience, and therefore maintain or increase their propensity to purchase more, will be critical to our financial performance. Future monetization will therefore depend on the quality of the games we develop and distribute, and our ability to convert and retain MyGO Gamers as paying MyGO Gamers. LIQUIDITY AND CAPITAL RESOURCES As of August 31, 2014, we had yet to generate any revenues from our business operations. We anticipate needing approximately $1,000,000 to $2,500,000 to fund our operations and to effectively execute our business plan over the next eighteen months. Currently available cash is not sufficient to allow us to commence full execution of our business plan. Our business expansion will require significant capital resources that may be funded through the issuance of common stock or of notes payable or other debt arrangements that may affect our debt structure. Despite our current financial status we believe that we may be able to issue notes payable or debt instruments in order to start executing our business plan. However, there can be no assurance that we will be able to raise money in this fashion and we have not entered into any agreements that would obligate a third party to provide us with capital. 23 Table of Contents Through August 31, 2014, we have incurred cumulative losses since inception of $5,410,162. We raised the cash amounts to be used in these activities from the sale of common stock and from working capital advances. We currently have negative working capital of $1,445,527. As of August 31, 2014 we had 491,256 of cash on hand. This amount of cash will be adequate to fund our operations for less than three months. As of the date of this filing, the current funds available to the Company may not be sufficient to continue maintaining its reporting status with the Securities and Exchange Commission (“SEC”). Management believes if the Company cannot maintain its reporting status with the SEC it will have to cease all business activity. As such, any investment previously made would be lost in its entirety. To date the Company has been able to fund operations through the sale of stock and by obtaining cash advances. The Company will have to seek additional financing in the future. However, the Company may not be able to obtain additional capital or generate sufficient revenues to fund our operations. If we are unsuccessful at raising sufficient funds, for whatever reason, to fund our operations, the Company may be forced to seek a buyer for our business or another entity with which we could create a joint venture. If all of these alternatives fail, we expect that the Company will be required to seek protection from creditors under applicable bankruptcy laws. Our independent auditor has expressed substantial doubt about our ability to continue as a going concern and believes that our ability is dependent on our ability to implement our business plan, raise capital and generate revenues. See Note 2 of our financial statements. OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies and Estimates Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete listing of these policies is included in Note 3 of the notes to our financial statements for the year ended August 31, 2014. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. USE OF ESTIMATES - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. RESEARCH AND DEVELOPMENT EXPENSES - Expenditures for research, development, and engineering of products will be expensed as incurred. LOSS PER SHARE - Basic loss per share is computed by dividing net loss attributable to common stockholders by the weighted average common shares outstanding for the period. Diluted loss per share is computed giving effect to all potentially dilutive common shares. Potentially dilutive common shares may consist of incremental shares issuable upon the exercise of stock options and warrants and the conversion of notes payable to common stock. In periods in which a net loss has been incurred, all potentially dilutive common shares are considered antidilutive and thus are excluded from the calculation. At August 31, 2014 the Company did not have any potentially dilutive common shares. New Accounting Pronouncements For a description of recent accounting standards, including the expected dates of adoption and estimated effects, if any, on our financial statements, see “Note 3: Significant Accounting Polices: Recent Accounting Standards” in Part II, Item 8 of this Form 10-K. ITEM7A.Quantitative and Qualitative Disclosures About Market Risk Not applicable. 24 Table of Contents ITEM8. Financial Statements MyGO Games Holding Co. (formerly OBJ Enterprises, Inc.) Consolidated Financial Statements August 31, 2014 Contents Report of Independent Registered Public Accounting Firm - D’Arelli Pruzansky, P.A. 26 Report of Independent Registered Public Accounting Firm – M&K CPAS, PLLC 27 Financial Statements: Consolidated Balance Sheets 28 Consolidated Statements of Operations 29 Consolidated Statements of Changes in Stockholders’ Deficit 30 Consolidated Statements of Cash Flows 31 Notes to Consolidated Financial Statements 32 25 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors MyGo Games Holding Co. f/k/a OBJ Enterprises, Inc. We have audited the accompanying consolidated balance sheet of MyGo Games Holding Co. and Subsidiary as of August 31, 2014 and the related consolidated statements of operations, changes in stockholders’ deficit, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of MyGo Games Holding Co. and Subsidiary at August 31, 2014 and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has incurred net losses of $2,375,275 and net cash used in operations of $773,299 for the year ended August 31, 2014 and the Company had a working capital deficit of $1,445,527 at August 31, 2014. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ D’Arelli Pruzansky, P.A. Certified Public Accountants Boca Raton, Florida December 11, 2014 26 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors OBJ Enterprises, Inc. (A Development Stage Company) We have audited the accompanying consolidated balance sheets of OBJ Enterprises, Inc. (the “Company”) (A Development Stage Company) as of August 31, 2013 and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the twelve month period then ended. The financial statements for the period from September 21, 2009 (date of inception) through August 31, 2012 were audited by another auditor whose report expressed and unqualified opinion on the financial statements. The financial statements for the period from September 21, 2009 (date of inception) through August 31, 2012, insofar as it relates to amounts from prior periods through August 31, 2012, is based solely on the report of other auditors. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of OBJ Enterprises, Inc. as of August 31, 2013 and the results of its operations and cash flows for the period described above in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, the Company suffered a net loss from operations and has a net working capital deficiency, which raises substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters are also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas December 17, 2013 27 Table of Contents MYGO GAMES HOLDING CO. Consolidated Balance Sheets August 31, Assets Current assets: Cash $ $ Other current receivable - Total current assets Other assets: Prepaid expenses - Deposits - Total other assets - Fixed assets: Office furniture and fixtures - Accumulated depreciation ) - Total fixed assets - Intangible assets - Accumulated amortization ) - Total intangible assets - TOTAL ASSETS $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Advances payable — Current portion of convertible notes payable, net of discount of $58,695 and $306,respectively Total current liabilities Convertible notes payable, net of discount of $149,386 and $521,630, respectively Total liabilities Stockholders’ deficit: Common stock; $0.0001 par value; 250,000,000 shares authorized; 35,436,407 and 15,234,339 shares issued and outstanding at August 31, 2014 and 2013, respectively Additional paid in capital Accumulated deficit (5,410,162 ) (3,034,887 ) Total stockholders’ deficit (185,625 ) (135,144 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 28 Table of Contents MYGO GAMES HOLDING CO. Consolidated Statement of Operations Year Ended August 31, REVENUE: Revenue $ $
